           Case 1:16-cr-00755-LGS Document 42 Filed 02/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------- x

 UNITED STATES OF AMERICA                            :

                - v. -                               :       ORDER OF RESTITUTION

 NATALYA GRABOVSKAYA,                                :       16 Cr. 755 (LGS)

                  Defendant.                         :

 -------------------------------- x

        Upon the application of the United States of America, by its attorney, Audrey Strauss, United

States Attorney for the Southern District of New York, David Raymond Lewis, Stephen J. Ritchin,

and Timothy V. Capozzi, Assistant United States Attorneys, of counsel; the Presentence Report; the

Defendant’s conviction on Counts One and Two of the above Information; and all other proceedings

in this case,

        IT IS HEREBY ORDERED that:

        1. Amount of Restitution. NATALYA GRABOVSKAYA, the Defendant, shall pay

restitution in the total amount of $7,157,700, consisting of $4,269,533 payable to the federal Medicare

Program and $2,888,167 payable to the New York State Medicaid Program. Payments shall be made

to the Clerk of the Court and mailed to the United States Courthouse, 500 Pearl Street, New York,

New York 10007, attn: Cashier. The Clerk shall forward all payments owed to the Medicare Program

to:

                         Centers for Medicaid and Medicare Services (“CMS”)
                         Division of Accounting Operations
                         P.O. Box 7520
                         Baltimore, MD 21207-0520

The Clerk shall forward all payments owed to the New York State Medicaid Program to:
          Case 1:16-cr-00755-LGS Document 42 Filed 02/02/21 Page 2 of 2



               New York State Department of Health
               Medicaid Financial Management
               Corning Tower, Room 2739
               Albany, New York 12237

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

       3. Joint and Several Liability. Defendant’s liability for restitution shall be joint and several

with that of any other defendant ordered to make restitution for the offenses in this matter, specifically

           a. Aleksandr Burman, under docket number 16 Cr. 190 (PGG); and

           b. Paul J. Mathieu, Hatem Behiry, Ewald J. Antoine, Mustak Y. Vaid, Lina Zhitnik,
              Asher Oleg Kataev, Alla Tsirlin, Marina Burman, Edward Miselevich, and Ivan
              Voychak, under docket number 17 Cr. 763 (LGS).

       4. Defendant’s liability for restitution shall continue unabated until either the Defendant has

paid the full amount of restitution ordered herein, or the victim has been paid the total amount of its

loss from all the restitution paid by the Defendant and co-defendants in this matter.

Dated: New York, New York
       February 2, 2021


                                               ___________________________________
                                               LORNA G. SCHOFIELD
                                               UNITED STATES DISTRICT JUDGE




                                                  2
